ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_03_EN.txt. 63




                       JOINT DECLARATION
                 OF JUDGES GAJA AND CRAWFORD



   Jurisdiction — Article 36 (2) of Statute — Paragraph 6 of the MOU not
affecting the Court’s jurisdiction — Kenya’s reservation requires method of
settlement that will resolve dispute — Negotiation in good faith may not result in
settlement — Paragraph 6 not caught by Kenya’s reservation as neither pactum de
contrahendo nor providing for an exclusive method.

   Admissibility — Paragraph 6 of the MOU means that CLCS recommendations
must be made before Parties may resort to negotiations — But Parties set aside
this time-limit by entering into negotiations without reservation prior to receiving
CLCS recommendations — Application thus admissible.



   1. We share the views expressed by the majority that the Memoran-
dum of Understanding (MOU) does not provide a “method of
settlement” for disputes on maritime boundaries that would trigger
Kenya’s reservation to its declaration under the optional clause; and fur-
ther that paragraph 6 of the MOU does not render Somalia’s Application
inadmissible. However, we diﬀer as to the reasons leading to these con-
clusions.
   2. On the issue of jurisdiction, the question in relation to Kenya’s ﬁrst
preliminary objection is whether paragraph 6 of the MOU constitutes an
agreement “to have recourse to some other method or methods of settle-
ment” within the meaning of its optional clause declaration. Paragraph 6
provides that the maritime delimitation “shall be agreed between the two
coastal States . . . after the Commission has . . . made its recommenda-
tions . . . concerning the establishment of the outer limits of the continen-
tal shelf beyond 200 nautical miles”.

   3. Paragraph 6 of the MOU could aﬀect the Court’s jurisdiction only
if it was caught by Kenya’s optional clause reservation. In our opinion,
paragraph 6 would be so caught only if it had provided for a method that
would resolve the dispute over the maritime boundary. It could have
done this by requiring the Parties to agree on delimitation (i.e., if it was a
pactum de contrahendo) or by providing that negotiation was the only
method of settlement. It is common ground between the Parties that
paragraph 6 does not require them to reach an agreement (see Kenya:
CR 2016/12, p. 35, para. 18; and ibid., pp. 25-26, para. 27; Somalia:
CR 2016/13, p. 16, para. 11). The question is whether it involved a com-
mitment by each Party not to resolve their dispute in any other way. If

65

64                maritime delimitation (joint decl.)

not, the agreement should be read as simply addressing the time for nego-
tiations and it would not establish a method of settlement for the pur-
poses of the reservation.


   4. Of course, negotiations can lead to agreement and thereby settle a
dispute (cf. Article 33 of the United Nations Charter). But even when
there is an obligation to negotiate, negotiations do not constitute, as such,
a method of dispute settlement because they may or may not lead to a
settlement, depending wholly or partly on the position of one of the States
concerned. If States agree to negotiate but leave all their options open as
to the outcome of those negotiations, they have not necessarily agreed to
a method of settlement: it is equally possible that the dispute will not be
settled. In the context of a declaration concerned with the compulsory
jurisdiction of the Court and with alternatives to it, a reservation as to
another method of settlement should be construed as referring to a
method that will actually settle the dispute when it is resorted to, not to
one that is equally consistent with the dispute remaining unsettled in per-
petuity.

   5. This conclusion is not aﬀected by the requirement imposed by inter-
national law that the negotiations be conducted in good faith. Two par-
ties, each acting in good faith, or not demonstrably in bad faith, can fail
to reach agreement. An obligation to negotiate in good faith does not
ensure the settlement of the dispute being negotiated.

   6. For these reasons we think it is clear that, though they agreed that
negotiations would be held, the Parties did not exclude resort to other
methods of settlement if those negotiations failed.
   7. The Judgment on several occasions states that paragraph 6 did not
prevent the Parties from negotiating and even reaching an agreement on
their maritime boundary dispute. But that is not the point — the question
is whether each Party was free, having regard to paragraph 6, to take
unilateral action to trigger dispute settlement before the CLCS had made
its recommendations. The answer to that question must be no.


   8. That brings us to the issue of admissibility. In our view paragraph 6
of the MOU precludes the admissibility of an application to the Court
made before the Parties have received the recommendations of the CLCS
on the delineation of their outer continental shelf and have sought to
reach an agreement on delimitation. The plain language of the paragraph
points to the existence of an obligation to agree on the maritime boundar-
ies “after the Commission has concluded its examination of the separate
submissions made by each of the two coastal States and made its recom-
mendations to two coastal States concerning the establishment of the
outer limits of the continental shelf beyond 200 nautical miles”. In par-

66

65                maritime delimitation (joint decl.)

ticular, the use of the word “shall” connotes an obligation to respect that
time-limit. Paragraph 6 of the MOU thus imposes a precondition which
makes an application to the Court inadmissible until after the CLCS has
made its recommendations. The Parties eﬀectively agreed that the dispute
would not be ripe for resolution of any kind until after this date.



  9. Paragraph 6 of the MOU appears to have a clear justiﬁcation with
regard to the delimitation of the outer continental shelf, in view of the
possibility that delineation by the CLCS will aﬀect delimitation. Its ratio-
nale is less clear with regard to other areas that are also covered by the
same paragraph, which refers to “maritime boundaries in the areas under
dispute, including the delimitation of the continental shelf beyond
200 nautical miles” (emphasis added). For those other areas it is diﬃcult
to identify an interest of one of the Parties in delaying an agreement, let
alone a common interest of both Parties in doing so. But the paragraph
may have been included in order to allay any fear that the submissions to
the CLCS could have some consequences on the delimitation of maritime
boundaries generally.

  10. Be that as it may, the Parties were certainly free to proceed to an
earlier conclusion of an agreement for delimiting some, or all, of their
maritime boundaries. This is what the Parties sought to achieve in 2014,
when they started negotiations covering all their maritime boundaries on
the basis of an invitation by Kenya which was accepted by Somalia. By
this conduct the Parties derogated from the time-limit indicated in the
MOU. They did so at a time when the recommendations of the CLCS
were unlikely to be made before a date in the distant future.

   11. Kenya argued that negotiations between States do not necessarily
lead to an immediate agreement (CR 2016/10, pp. 22-23) and that there-
fore no modiﬁcation of the MOU was involved. However, it seems
implicit in the conduct of the Parties as jointly reported (Annexes 31 and
32 to Somalia’s Memorial) that they were not intending to wait for up to
twenty years before reaching the agreement they were negotiating. There
is no indication that the negotiations were intended to be only for a pro-
visional arrangement pending the agreed time-limit (see Somalia’s argu-
ment at CR 2016/11, p. 16, making a point that was not contested by
Kenya). Nor did either of the Parties make any reservation to the eﬀect
that the outcome of the negotiations should be consistent with the
time-limit stated in the MOU.


  12. This leads to the conclusion that while the Parties, by setting a
time-limit in the MOU, had implicitly set a condition for the admissibility
of an application to the Court, they set aside that time-limit by agreeing

67

66                maritime delimitation (joint decl.)

in 2014, without reservation or qualiﬁcation, to start negotiations in view
of seeking an earlier agreement.


                                             (Signed) Giorgio Gaja.
                                          (Signed) James Crawford.




68

